Citation Nr: 1519714	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-15 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The claims file was later transferred to the RO in Baltimore, Maryland. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, DC, in October 2011. A transcript of the hearing has been associated with the claims file.

This claim was remanded in March 2012. 

The issues of headaches and a sinus disorder were raised in the September 2006 claim on appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

FINDINGS OF FACT

1. Resolving doubt in the Veteran's favor, a right patellar maltracking is related to service.

2. Resolving doubt in the Veteran's favor, lumbar spondylosis is related to service. 

CONCLUSIONS OF LAW

1. The criteria for establishing service connection for right patellar maltracking have been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for establishing service connection for lumbar spondylosis have been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Here, the Board finds that service connection is warranted for the disabilities found upon examination in April 2012, right patellar maltracking and lumbar spondylosis. As these were diagnosed on examination, the first element of service connection has been met. Shedden, 381 F.3d at 1167. A right leg and knee complaint was noted in service (see March 1976 service treatment record) as well as a complaint of low back pain (see July 1984 physical). Further, nothing in the file contradicts the Veteran's assertion that he started to have right knee pain at the end of service in about 1990 (see Board Transcript, p 5) or that the Veteran started to have back pain in service (see Transcript, p 6). Competent and credible evidence of in-service incurrence of right knee and low back symptoms is demonstrated and the second element is met. See 38 U.S.C.A. § 1154(a) (West 2002); Shedden, 381 F.3d at 1167. 

Regarding nexus, there have been two opinions given in this case. Initially in April 2012, the VA examiner stated it was at least as likely as not that the right patellar maltracking and lumbar spondylosis began in service after noting the Veteran's assertions and competent complaints in the course of the examination. In February 2013, a VA examiner reviewed the file and reached the opposite conclusion, stating that there was only one complaint of right knee pain in the record and citing to the absence of evidence in the service treatment records to support a negative opinion. Also, the examiner stated the records contained no spine-related complaints, which is contradicted by the July 1984 physician's summary in the report of medical history, which noted occasional low back pain. 

The United States Court of Appeals for the Federal Circuit has made clear that lay statements which are otherwise credible or not contradicted are not to be discounted solely because of a lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006). As a result, the February 2013 opinion is not sound regarding the right knee and, as pointed out above, contains factual errors regarding the lumbar spine. While the rationale behind the April 2012 opinions given could have been more thorough, the Board is not convinced a remand would result in a better opinion based on the evidence and history of this case. The claims are at least in equipoise. Resolving reasonable doubt in the Veteran's favor, service connection for right patellar maltracking and lumbar spondylosis is granted. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for right patellar maltracking is granted. 

Service connection for lumbar spondylosis is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


